      Case 2:18-cr-00422-SMB Document 546 Filed 04/24/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-00422-001-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   Michael Lacey,
13                  Defendant.
14
15
16          Upon Defendant’s Motion to Amend his Conditions of Pretrial Release, and
17   argument before the Court on April 23, 2019, and good cause appearing,
18          IT IS HEREBY ORDERED granting in part and denying in part the motion.
19          IT IS ORDERED DENYING the motion to remove the condition of release
20   requiring continued use of an electronic monitoring device.
21          IT IS ORDERED GRANING the motion by agreement of the parties, modifying
22   release conditions to all property bond ( Doc. 65) to be replaced with substitute res of the
23   net proceeds from the interlocutory sale of 1100 Union Street, San Francisco, California.
24          Dated this 23rd day of April, 2019.
25
26
27
28
     Case 2:18-cr-00422-SMB Document 546 Filed 04/24/19 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -2-
